          Case 2:19-cr-00898-DLR Document 177 Filed 12/22/20 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     KEVIN M. RAPP
 3   Assistant U.S. Attorney
     Arizona State Bar No. 014249
 4   Email: Kevin.Rapp@usdoj.gov
     COLEEN P. SCHOCH
 5   Georgia State Bar No. 366545
     Email: Coleen.Schoch@usdoj.gov
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Attorneys for Plaintiff
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF ARIZONA
11
12    United States of America,                              CR-19-00898-PHX- DLR (DMF)
13                           Plaintiff,
                v.
14                                                      JOINT STATUS MEMORANDUM AND
                                                           MOTION TO VACATE STATUS
15    David Allen Harbour,                                         HEARING
16                           Defendant.
17            This Court ordered that the parties submit a joint status report three days prior to the
18   status conference scheduled for December 29, 2020. (See CR 149). This Court further
19   ordered that, unless the parties indicate a reason to hold the status conference, or the Court
20   determines that it is necessary after reviewing the parties report, the status conference will
21   be vacated. (Id.) The parties agree that the status conference can be vacated.
22   I.       Discovery Process
23            Since the last status conference, the United States filed a superseding indictme nt
24   that charges Harbour with additional counts of wire fraud, mail fraud, and tax evasion
25   related charges. (See CR 154). The United States also recently disclosed a modest amount
26   of additional discovery.      The parties have recently conferred regarding the status of
27   discovery issues.
28
      Case 2:19-cr-00898-DLR Document 177 Filed 12/22/20 Page 2 of 4




 1   II.    Jencks Act information
 2          Consistent with the Scheduling Order, if the United States obtains additional Jencks
 3   Act material, it will disclose those materials to the Defendant as soon as practicable or at
 4   least thirty days prior to trial. (See CR 36; footnote 1 (“Any statements that have not been
 5   adopted by a testifying witness will be disclosed thirty days prior to the firm trial date.”)).
 6   Witness interviews and trial preparation are ongoing, and once those statements are
 7   adopted, they will be disclosed consistent with the United States’ obligation.
 8   II.    Plea offer
 9          The United States intends to extend a plea offer within the next 30-60 days that will
10   include the additional charges in the Superseding Indictment.
11   III.   Defense Position
12          The Defense is aware of witness interviews that the United States has not disclosed
13   yet because the witnesses have not adopted the statements yet. The Defense recalls the
14   United States mentioning these interviews during the first status conference held on
15   February 3, 2020.      The Defense expects the government to disclose these witness
16   interviews and any accompanying documents in a timely manner.
17          Following the Government’s November 23, 2020, superseding indictment, and
18   pursuant to the Court’s October 22, 2020, Scheduling Order, the Defense expects that the
19   government has added all relevant charges related to the purported scheme that is the
20   subject of this criminal matter. Mr. Harbour is preparing his defense on reliance of the
21   representation that no further charges are forthcoming against him related to the purported
22   scheme.
23          During recent discussions       between the Government        and the Defense,      the
24   Government stated that some emails would be disclosed this week. The Defense expects
25   these emails to be disclosed by December 23, 2020. The Defense also recently requested
26   that the Government return all electronic devices seized from Mr. Harbour.                 The
27   Government has yet to respond.
28


                                                  -2 -
      Case 2:19-cr-00898-DLR Document 177 Filed 12/22/20 Page 3 of 4




 1   IV.    Government’s Response
 2          The Government intends to disclose any remaining discovery in its possession
 3   before January 1, 2021. However, it is likely that some Jencks Act material will be
 4   disclosed shortly before trial (30 days) depending on the status of trial preparation and
 5   witness meetings that have been impacted by the COVID-19 pandemic. As for the return
 6   of digital devices, the Government is preparing a stipulation that accounts for the
 7   authenticity of the mirrored devices for use at trial.
 8   V.     Meet And Confer Regarding Discovery
 9          When requested by the Defense, the United States is willing to meet with defense
10   counsel telephonically or in person to further review discovery and answer any questions
11   about specific discovery relevant to their client.
12   VI.    Agreement to Vacate the Status Conference
13          The parties are regularly meeting and conferring regarding discovery and other
14   issues. Accordingly, the parties agree that the status conference is not necessary and should
15   be vacated.
16          Respectfully submitted this 22nd day of December, 2020.
17                                               MICHAEL BAILEY
                                                 United States Attorney
18                                               District of Arizona
19
                                                 s/ Kevin Rapp
20                                               KEVIN M. RAPP
                                                 COLEEN P. SCHOCH
21                                               Assistant U.S. Attorney
22
23
24
25
26
27
28


                                                  -3 -
      Case 2:19-cr-00898-DLR Document 177 Filed 12/22/20 Page 4 of 4




 1                                     Certificate of Service
 2         I hereby certify that on this date, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
 4   Electronic Filing to CM/ECF registrants in this case.
 5
 6   s/ Joy Faraj
     U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4 -
